Case: 15-60712      Document: 00513942527         Page: 1    Date Filed: 04/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 15-60712
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                              April 6, 2017
                                                                              Lyle W. Cayce
DANIEL RIOS-ARIAS,                                                                 Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 866 394


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Daniel Rios-Arias, a native and citizen of Mexico, petitions for review of
the decision of the Board of Immigration Appeals (BIA) affirming the denial of
his motion to suppress and ordering him removed from the United States. He
argues that the BIA and the immigration judge (IJ) erred in denying his motion
to suppress the Form I-213 because he established a prima facie case that it
contained information obtained as a result of egregious violations of his Fourth


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60712    Document: 00513942527     Page: 2   Date Filed: 04/06/2017


                                 No. 15-60712

Amendment rights. He further argues that, because he established a prima
facie case of egregious constitutional violations, the burden should have shifted
to the Government to justify the manner in which the evidence was obtained.
Alternatively, Rios-Arias argues that the immigration agents’ violations of
federal regulations warranted suppression of the Form I-213.
      We review Rios-Arias’s constitutional claims de novo. See Soadjede v.
Ashcroft, 324 F.3d 830, 831 (5th Cir. 2003). The factual findings of the BIA
and IJ are reviewed for substantial evidence. Zhu v. Gonzales, 493 F.3d 588,
594 (5th Cir. 2007). The substantial evidence standard requires that the
decision be based on the evidence presented and that the decision be
substantially reasonable. Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.
1996). Under this standard, the decision must be affirmed unless the “evidence
compels a contrary conclusion.” Id.
      The Fourth Amendment’s exclusionary rule does not generally apply to
civil removal proceedings, though the Supreme Court has left open the
possibility that it might apply to egregious violations. INS v. Lopez-Mendoza,
468 U.S. 1032, 1050-51 (1984). Rios-Arias asserts that the agents violated his
constitutional rights by entering his apartment without consent; conducting
an unlawful search; coercing him into signing a consent to search form;
unlawfully detaining him; and unlawfully arresting him without explanation.
However, substantial evidence supports the IJ’s and BIA’s finding that Rios-
Arias and his wife voluntarily consented to allow the agents to enter their
apartment and conduct a search. See Carbajal-Gonzalez, 78 F.3d at 197.
      Alternatively, even assuming both that a Fourth Amendment violation
occurred and that an egregious violation would warrant exclusion in civil
removal proceedings, Rios-Arias has not shown that the BIA and IJ erred in
finding that the conduct of the immigration agents was not egregious in this



                                       2
    Case: 15-60712    Document: 00513942527     Page: 3   Date Filed: 04/06/2017


                                 No. 15-60712

case. See Lopez-Mendoza, 468 U.S. at 1050-51; see also Rochin v. California,
342 U.S. 165, 166-67 (1952). In addition, we have held that violations of the
Code of Federal Regulations relied on by Rios-Arias do not create any
enforceable rights or remedies. See 8 C.F.R. § 287.12; Ali v. Gonzales, 440 F.3d
678, 682 (5th Cir. 2006).
      Although Rios-Arias challenged the voluntariness of the search of his
apartment, he did not challenge the accuracy of the alienage and immigration
status information contained in the Form I-213. In fact, he invoked the Fifth
Amendment when the Government attempted to question him about the
statements concerning his alienage and immigration status.         Because the
decisions of the IJ and the BIA were based on Rios-Arias’s alienage and
immigration status information, which Rios-Arias has not shown was
inaccurate, there is no merit to his argument that the form was inadmissible
and insufficient to prove his alienage and immigration status. See Matter of
Barcenas, 19 I. & N. Dec. 609, 611 (BIA 1988). In addition, there is no merit
to his argument that the IJ violated his due process rights by not allowing him
to cross-examine the officers in regard to the statements contained in the Form
I-213 or abused his discretion by refusing to subpoena the officers. See Bustos-
Torres v. INS, 898 F.2d 1053, 1055-56 (5th Cir. 1990). Finally, Rios-Arias’s
assertion that the BIA abused its discretion and violated his due process rights
by failing to consider his argument that the Form I-213 was insufficient to
sustain the burden of proof of showing his alienage, is without merit; the BIA
ruled that the burden of proof had been met, and the BIA is not required to
“address evidentiary minutiae or write any lengthy exegesis.” Abdel-Masieh
v. INS, 73 F.3d 579, 585 (5th Cir. 1996). Accordingly, the petition for review is
DENIED.




                                       3